Order unanimously affirmed, with costs. Memorandum: Defendants appeal from an order denying the motion for a protective order and directing that defendant Parks be deposed in this medical malpractice action. While CPLR 4501 does not require a witness to give an answer which will tend to accuse himself of a crime or to expose him to a penalty or forfeiture, it does not excuse a party from responding to relevant questions to establish "that he owes a debt or is otherwise subject to a civil suit.”
Since the possible sanction flowing from defendant’s disciplinary investigation does not constitute a "penalty or forfeiture” (see, Matter of Anonymous Attorneys, 41 NY2d 506; Matter of Greco v Board of Examiners, 91 AD2d 1108, affd 60 NY2d 709; Matter of Miles v Nyquist, 60 AD2d 133), Special Term properly directed that he participate in an examination before trial. (Appeal from order of Supreme Court, Erie County, Gossel, J. — stay deposition.) Present — Callahan, J. P., Boomer, O’Donnell, Pine and Schnepp, JJ.